ON MOTION FOR REHEARING
PER CURIAM.
Appellant’s motion for rehearing is granted. The opinion rendered in this cause on May 18, 1984, is withdrawn and the following opinion substituted.
Upon review of the briefs and record on appeal in this cause, we hold appellant has failed to demonstrate reversible error.
After hearing, the trial court adjudged appellant insolvent and assessed in each case $250 in attorney fees and $50 in costs pursuant to section 27.56, Florida Statutes (1983). However, the record shows that appellant was not given adequate notice of nor afforded an opportunity to object to the assessments. Accordingly, we strike these costs without prejudice to the trial court to assess costs in accordance with the procedure outlined in section 27.56, Florida Statutes (1983). See Jenkins v. State, 444 So.2d 947 (Fla.1984).
We affirm the trial court’s judgments and' sentences in all other respects.
BOARDMAN, A.C.J., and DANAHY and CAMPBELL, JJ., concur.